DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on 19 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Kevin Zimmer on 24 March 2022.

The application has been amended as follows: 
Replace claim 6 as below.
-- 5.  The method of claim 4, wherein the PCB comprises a rigid portion and a movable portion having the PCB contacts, and wherein the movable portion moves along the third axis. –-

Replace claim 7 as below.
-- 6.  The method of claim 5, wherein the movable portion is positioned at a lower part of the PCB proximal the printhead. –-

Replace claim 8 as below.
-- 7.  The method of claim 6, wherein the supply module comprises a resilient flange for clamping the movable portion onto the printhead contacts, the resilient flange being operatively connected to the actuator handle. –-

Replace claim 9 as below.
-- 8.  The method of claim 7, wherein the resilient flange is operatively connected to the actuator handle via a camming engagement mechanism. –-

Replace claim 10 as below.
-- 9.  The method of claim 4, wherein the supply module comprises a pair of opposed PCBs and the opposed PCBs move in opposite directions along the third axis towards opposite sides of the printhead. –-

Replace claim 11 as below.
-- 10.  The method of claim 9, wherein the opposed PCBs are moved simultaneously via movement of the actuator handle along the second axis. –-

Replace claim 12 as below.
-- 11.  The method of claim 1, wherein the supply module comprises a pair of ink couplings positioned at opposites ends thereof, the ink couplings engaging with complementary ink ports positioned at opposite ends of the printhead. –-

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicants claimed invention includes a method of engaging a supply module with a printhead, said supply module supplying ink and power to the printhead, said method comprising the steps of: moving an actuator handle in a first motion along a first axis, thereby linearly sliding the supply module along the first axis towards the printhead and engaging ink couplings of the supply module with complementary ink ports of the printhead; and moving the actuator handle in a separate second motion along a second axis perpendicular to the first axis, thereby moving a PCB of the supply module towards the printhead and engaging PCB contacts with complementary printhead contacts.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-11 are allowed because they depend from Claim 1.

US PGPub 2012/0268534 A1 to Gomez et al. discloses a method of engaging a supply module (ink cartridges; Fig. 1) with a printhead (28); said supply module supplying ink to the printhead (¶0024), moving an actuator handle in a first motion along a first axis (actuator 68), thereby linearly sliding the supply module along the first axis towards the printhead and engaging ink couplings of the supply module with complementary ink ports of the printhead (¶0024; Fig. 2-6; 14-16).  However, Gomez does not disclose said supply module supplying power to the printhead and moving the actuator handle in a separate second motion along a second axis perpendicular to the first axis, thereby moving a PCB of the supply module towards the printhead and engaging PCB contacts with complementary printhead contacts.

Devore et al. discloses a print module having a cradle having a nest for receiving a printhead (Fig. 5A), moving an actuator handle in a first motion along a first axis (Fig. 5A), thereby linearly sliding the supply module along the first axis towards the printhead and engaging ink couplings of the supply module with complementary ink ports of the printhead, however Devore does not explicitly disclose  said supply module supplying power to the printhead and moving the actuator handle in a separate second motion along a second axis perpendicular to the first axis, thereby moving a PCB of the supply module towards the printhead and engaging PCB contacts with complementary printhead contacts.

US PGPub 2008/0239026 A1 to Scharf discloses a print module having a latch to engage an ink cartridge with a cradle (¶0038; Figs. 4-6). However, Scharf does not disclose a method of engaging a supply module with a printhead, said supply module supplying ink and power to the printhead, said method comprising the steps of: moving an actuator handle in a first motion along a first axis, thereby linearly sliding the supply module along the first axis towards the printhead and engaging ink couplings of the supply module with complementary ink ports of the printhead; and moving the actuator handle in a separate second motion along a second axis perpendicular to the first axis, thereby moving a PCB of the supply module towards the printhead and engaging PCB contacts with complementary printhead contacts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853